McMILLIAN, Judge
(concurring).
I concur in the result reached only, but dissent from that portion of the majority opinion which denies defendant standing. Unlike State v. Thompson cited by the majority, where the car was shown to be stolen and defendant had no interest whatsoever, the evidence in the instant case shows that defendant’s presence in the automobile was with the permission and consent of the owner. Consequently, Jones v. United States, 362 U.S. 257, 80 S.Ct. 725, 4 L.Ed.2d 697 (1960), although dealing with premises rather than a vehicle, would seem to give standing to the defendant where he is present by either the express or implied consent of the owner of the automobile and the charge is one of possession of the proscribed article. Inasmuch as defendant had discarded the brief case, giving up his possession and immediate control, the case could be resolved against him on the complete theory of abandonment.